           Case 1:17-cv-06685-ALC-BCM Document 293 Filed 02/12/21 Page 1 of 2

                         SHEPHERD, FINKELMAN, MILLER & SHAH, LLP
                                                             Attorneys at Law

                                                     65 Main Street • Chester, CT 06412
                                                Telephone: 860-526-1100 • Fax: 866-300-7367
                                                             www.sfmslaw.com




LAURIE RUBINOWI
lrubinow@sfmslaw.com


VIA ECF AND ELECTRONIC MAIL

February 10, 2021                                                                                                  February 12, 2021

The Honorable Andrew L. Carter, Jr.
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

              Re:            Ferguson, et al. v. Ruane Cunniff & Goldfarb Inc., et al.
                             Case No. 1:17-cv-06685-ALC-BCM

Dear Judge Carter:

        We represent Plaintiffs, Michael L. Ferguson, Myrl C. Jeffcoat, and Deborah Smith
(“Plaintiffs”), in the above-captioned action. We write pursuant to Your Honor’s Individual
Practices to request permission to file a redacted version of Plaintiffs’ Response Memorandum of
Law in Further Support of Plaintiffs’ Motion for Preliminary Approval of Class Action
Settlement and For Related Relief, as well as certain supporting exhibits (collectively,
“Plaintiffs’ Response”), on the public docket, with the un-redacted versions maintained under
seal.

        Plaintiffs’ Response contains certain information from the June 5, 2020 settlement
agreement between Claimants and RCG, and related releases, produced to Plaintiffs pursuant to
the August 10, 2020 Order (“Order”) issued by Magistrate Judge Moses. (See ECF No. 195.)
Consistent with the Order, the settlement agreement and related releases were produced to
Plaintiffs subject to the parties’ stipulated Confidentiality Agreement and Protective Order and
bear a confidential designation, and are purportedly subject to confidentiality agreements
governing the arbitrations.

        Plaintiffs request that they be permitted to file the un-redacted version of Plaintiffs’
Response under seal in order to protect any applicable confidentiality interests of the parties to
the arbitrations.




__________________________________

I Admitted to practice law in CT, NY and PA

                                              CALIFORNIA   • CONNECTICUT   • FLORIDA   • NEW YORK • PENNSYLVANIA
     Case 1:17-cv-06685-ALC-BCM Document 293 Filed 02/12/21 Page 2 of 2


The Honorable Barbara C. Moses
Page 2
February 10, 2021


Respectfully submitted,

/s/ Laurie Rubinow
Laurie Rubinow

Attorney for Plaintiffs and the Proposed Class

cc: All counsel of record (by ECF)




                                            February 12, 2021




                          CALIFORNIA   • CONNECTICUT   • FLORIDA   • NEW YORK • PENNSYLVANIA
